COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Richard Alan Haase v. Countrywide Home Loans, Inc., et al.

Appellate case number:    01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:              400th District Court of Fort Bend County

Date motion filed:        June 18, 2021

Party filing motion:      Appellants


       The en banc court unanimously voted to deny appellants’ motion for en banc
reconsideration. It is ordered that the motion is denied.


       Appellants’ brief is due thirty days from the date of this order.


Judge’s signature:              /s/ Veronica Rivas-Molloy_________________
                                 Acting for the Court


* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.



Date: July 1, 2021